                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GARY D SWIERSKI,                                     Case No. 16-cv-03199-HSG
                                   8                     Petitioner,                          ORDER GRANTING EXTENSION OF
                                                                                              TIME TO FILE ANSWER
                                   9              v.
                                                                                              Re: Dkt. No. 43
                                  10     CRAIG KOENIG,
                                  11                     Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          Good cause being shown, respondent’s request for an extension of time to file an answer to
                                  14   the Court’s order to show cause is GRANTED. Dkt. No. 43. By November 18, 2019, respondent
                                  15   shall file with the answer and serve on petitioner a copy of all portions of the state trial record that
                                  16   have been transcribed previously and that are relevant to a determination of the issues presented
                                  17   by the petition. If petitioner wishes to respond to the answer, he shall do so by filing a traverse
                                  18   with the Court and serving it on respondent within thirty (30) days of the date the answer is filed.
                                  19          This order terminates Dkt. No. 43.
                                  20          IT IS SO ORDERED.
                                  21   Dated: 11/5/2019
                                  22                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  23                                                     United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
